— Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered February 25,1975, convicting him of possession of untaxed cigarettes, upon his plea of guilty, and imposing sentence. Case remanded to the Criminal Term to hear and report on the issue of the reliability of the informant and of his information and appeal held in abeyance in the interim. Following a suppression hearing at which the court found that the evidence seized (475 cartons of untaxed cigarettes) had been legally obtained and was admissible against defendant, he pleaded guilty to the crime charged. The only basis upon which defendant could have been legally stopped and the trunk of his automobile searched rests upon information furnished by an informant. In the absence of such information there would not have been probable cause for the arrest, and the search, the validity of which depends upon the lawfulness of the arrest, would therefore have been illegal. There should be a full development of the status of the informant and of the reliability of his information. Martuscello, Acting P. J., Latham, Margett, Brennan, and Shapiro, JJ., concur.